DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-4, 8-13, 18 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claim 1 and 18 the prior art fails to disclose the limitations of the claim “a first passenger seating class having a plurality of passenger seats and a first decorative theme;
a second passenger seating class having a plurality of passenger seats and a second decorative theme different from the first decorative theme, wherein the second decorative theme is a children’s theme, the second passenger seating class separated from the first passenger seating class and equipped with at least one amenity dedicated to a need of an infant or a pet, the at least one amenity found only in the second passenger seating class;
at least one first overhead stowage compartment dedicated for use by passengers seated in the first seating class;
at least one second overhead stowage compartment dedicated and visibly indicated for use by passengers seated in the second passenger seating class;

a fixed floor-mounted partition, comprising at least one amenity dedicated for use by a child, positioned in the second passenger seating class adjacent the floor-to-ceiling acoustic barrier and facing a row of passenger seats in the second passenger seating class.”
The closest prior art references are Madhav, Quan, Jindal, Roach. Madhav discloses cabin class sections that are divided from other sections by dividers. Quan discloses seating arrangements in a cabin class section including arrangement for children. Jindal discloses overhead seat numbering for an aircraft cabin, Roach disclose partition curtains to pull across an aircraft aisle for class privacy. However none of these references discloses a fixed floor-mounted partition, comprising at least one amenity dedicated for use by a child, positioned in the second passenger seating class adjacent the floor-to-ceiling acoustic barrier and facing a row of passenger seats in the second passenger seating class. No prior art references teach or disclose a partition/board which is for use to entertain children which is attached to the cabin floor and sits in front of the class partition and a row of seats. Combining prior art references to achieve the claim limitations would involve hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642